Exhibit 99.1 QR ENERGY, LP UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Introduction The following unaudited pro forma condensed financial statements of QR Energy, LP (“QR Energy”) reflect the unaudited and audited historical results of QR Energy and QA Holdings, LP (the “Predecessor”) on a pro forma basis to give effect to the acquisition of certain assets and the assumption of certain liabilities from Quantum Resources Funds (“QRF” or the “Fund”) for convertible preferred units and the assumption of $227 million in debt and $7.3 million of other liabilities (the “Transaction”). The Transaction Effective October 1, 2011, QR Energy issued to QRF $350 million (par value) of convertible preferred units and assumed $227 million in debt of QRF under an approved increase in QR Energy’s borrowing base for certain assets acquired by our Predecessor relating to its Denbury and Melrose acquisitions in 2010 and other selected oil and natural gas properties previously acquired as described in more detail below. The Predecessor’s Denbury and Melrose Acquisitions. Quantum Resources Management LLC (Quantum Resources”), a wholly owned subsidiary of the Predecessor, signed a purchase and sale agreement on March 31, 2010 to acquire certain oil and natural gas properties from Denbury Resources, Inc. for $893 million with an effective date of May 1, 2010. The transaction closed on May 14, 2010 and was funded with cash from the proceeds of a combination of equity contributions (cash calls to the Fund’s partners) and debt. In connection with QR Energy’s initial public offering of common units in December 2010, a portion of the Denbury oil and gas interests was contributed to QR Energy as the initial contribution. The remaining Denbury oil and gas assets are now part of the assets being acquired from QRF (the “Contribution”) On December 21, 2010, Quantum Resources acquired certain oil and natural gas properties from Melrose Energy Company (“Melrose”) for $62 million. The Melrose oil and gas assets are part of the assets being acquired from QRF in the Transaction. The Predecessor’s Previously Acquired Properties. The Transaction also includes certain oil and natural gas properties acquired prior to 2010. Other Transaction Items. The Transaction also includes the novation of certain commodity and interest rate derivative contracts and the assumption of gas imbalance liabilities, suspended revenues and retirement obligations relating to the oil and gas properties described above. QR Energy, the Predecessor and QRF are entities under common control. As a result, the Transaction will be accounted for as a transaction between entities under common control whereby the assets and liabilities transferred will be recorded by QR Energy at the historical book value of QRF without any adjustment to current market values. Pro Forma Financial Statements The unaudited pro forma condensed balance sheet of QR Energy as of June 30, 2011 is based on the unaudited historical consolidated balance sheet of QR Energy and includes pro forma adjustments to give effect to the Transaction as if it occurred on June 30, 2011. This presentation is derived by the inclusion of the balance sheets of QR Energy and the Predecessor less the balance sheet impact of properties retained by the Predecessor after the Transaction has been completed. Additional adjustments are also included to indicate the costs of the Transaction and the impact of our issuance of Class C Convertible Preferred Units. The unaudited pro forma condensed statements of operations of QR Energy are based on the unaudited historical consolidated statements of operations of QR Energy for the six months ended June 30, 2011 and the audited historical consolidated statement of operations of QR Energy and the Predecessor for the year ended December 31, 2010, each period having been adjusted to give effect to the Denbury and Melrose acquisitions and the Transaction as if they had occurred on January 1, 2010. 1 For the year ended December 31, 2010 pro forma condensed statements of operations we have combined QR Energy’s statement of operations for the 10-day period December 22, 2010 through December 31, 2010with the Predecessor’s pro forma contributed statement of operations and other adjustments to indicate the ongoing annual impact to QR Energy’s results of operations from the Transaction. The pro forma contributed statement of operations is based on the historical operating results of the Predecessor with adjustments to properly reflect results as if all properties were owned for the full calendar year 2010 less the results of properties retained by the Predecessor. For the six months ended June 30, 2011 pro forma condensed statements of operations we have combined QR Energy’s statement of operations for this six month period with the same for the Predecessor less the results for properties retained by the Predecessor. Other adjustments were also made to indicate the ongoing six month impact to QR Energy’s results of operations from the Transaction. The unaudited pro forma condensed financial statements have been prepared on the basis that QR Energy is a partnership for federal income tax purposes. The unaudited pro forma condensed financial statements should be read in conjunction with the notes accompanying these unaudited pro forma condensed financial statements and with the unaudited and audited historical consolidated financial statements and related notes of the Predecessor and QR Energy, included or incorporated as exhibits to the Current Report. The pro forma adjustments to the unaudited and audited historical financial statements are based upon currently available information and certain estimates and assumptions. The actual effect of the Transaction discussed in the accompanying notes ultimately may differ from the unaudited pro forma adjustments included herein. However, management believes that the assumptions utilized to prepare the pro forma adjustments provide a reasonable basis for presenting the significant effects of the Transaction as currently contemplated and that the unaudited pro forma adjustments are factually supportable, give appropriate effect to the expected impact of events that are directly attributable to the Transaction, and reflect those items expected to have a continuing impact on QR Energy. The unaudited pro forma condensed financial statements of QR Energy are not necessarily indicative of the results that actually would have occurred if QR Energy had completed the Denbury and Melrose acquisitions and the Transaction on the dates indicated or which could be achieved in the future. Production and reserves, as well as costs and expenses, associated with the Denbury and Melrose acquisitions properties as operated by the Predecessor differ significantly from those characteristics when such properties were operated by previous management. During the periods presented, the Denbury and Melrose acquisitions properties were not accounted for as separate entities. As such, certain costs, such as depreciation, depletion and amortization, accretion of asset retirement obligations, general and administrative expenses and interest expense were not allocated to the specific properties acquired. 2 QR ENERGY, LP PRO FORMA CONDENSED BALANCE SHEET (UNAUDITED) June 30, 2011 (In thousands) QREnergy,LP Predecessor QREnergy,LP ASSETS Historical Historical Retained Operations (a) Pro Forma Contribution Pro Forma Transaction Related Adjustments Pro Forma As Adjusted Current assets: Cash and cash equivalents $ $ $ ) $
